 



ASSURANT LONG TERM INCENTIVE PLAN
(Adopted effective April __, 2005)

     The Assurant Long Term Incentive Plan (the “Plan”) is hereby adopted by
Assurant, Inc. (the “Corporation”) effective as of April ___, 2005.

ARTICLE 1
PURPOSE

     1.1 GENERAL. The Plan is a sub-plan created under the Assurant, Inc. 2004
Long-Term Incentive Plan (“2004 LTIP”). The Plan provides a framework for grants
of restricted stock and stock appreciation rights under the 2004 LTIP to
eligible employees of the Company and its Affiliates. The Plan also provides for
the cancellation as of June 30, 2005, of unexercised appreciation rights issued
under the Assurant Appreciation Incentive Rights Plan (as amended and restated
effective January 1, 2004), and the grant of replacement stock appreciation
rights with respect to such cancelled rights. It is intended that neither the
restricted stock nor the stock appreciation rights that are issued under the
Plan shall constitute “deferred compensation” as determined under Section 409A
of the Internal Revenue Code of 1986, as amended (“Code”), and IRS Notice
2005-1, and the Plan shall be so interpreted.

ARTICLE 2
INCORPORATION BY REFERENCE OF PROVISIONS OF 2004 LTIP;
ADDITIONAL DEFINITIONS

     2.1 IN GENERAL. The provisions of the 2004 LTIP are hereby incorporated by
reference.

     2.2 ADDITIONAL DEFINITIONS. The following additional definitions are
included in this Plan:

      (a) “2004 LTIP” shall mean the Assurant, Inc. 2004 Long-Term Incentive
Plan.

      (b) “Effective Date” of this Plan means April ___, 2005.

      (c) “Plan” means the Assurant, Inc. Long Term Incentive Plan, as amended
from time to time.

      (d) “Retirement” shall have the same meaning as it has in the Company’s
Employees Uniform Retirement Plan or any comparable plan that replaces such
plan, as such plan may be amended from time to time, provided that, if such plan
shall be terminated and not replaced by another comparable plan, then Retirement
shall mean a Participant’s termination of employment with the Company or an
Affiliate after attaining any normal or early retirement age specified in any
pension, profit sharing or other retirement program sponsored by the Company,
or, in the event of the inapplicability thereof with respect to the individual
in question, as determined by the Committee in its reasonable judgment.

 



--------------------------------------------------------------------------------



 



ARTICLE 3
TERM OF PLAN

     3.1 EFFECTIVE DATE. The Plan was adopted by the Compensation Committee of
the Board on April ___, 2005.

     3.2 TERMINATION OF PLAN. Because this Plan is sub-plan under the 2004 LTIP,
the Plan shall continue until the expiration of the 2004 LTIP, unless this Plan
is earlier terminated by the Compensation Committee of the Board. If the Plan is
terminated, such termination shall not affect the validity of any Award
outstanding on the date of termination

ARTICLE 4
FRAMEWORK FOR GRANTING RESTRICTED STOCK
AWARDS AND STOCK APPRECIATION RIGHTS

     4.1 DIVISION OF AWARDS BETWEEN RESTRICTED STOCK AND STOCK APPRECIATION
RIGHTS. Awards under this Plan, other than under Article 6, shall be determined
by the Committee with respect to a nominal target amount that is a percentage of
each Participant’s base compensation. The actual target amount for each
Participant may be 75% to 125% of the nominal target amount, as determined by
the Committee based upon such criteria as it deems relevant. It is generally
intended that the value of an Award will consist (i) twenty-five percent (25%)
of a Restricted Stock Award, based on Fair Market Value of Company Stock as of
the effective date of such Award; and (ii) seventy-five percent (75%) of Stock
Appreciation Rights with respect to Company Stock, based on a Black-Scholes or
other option valuation methodology adopted by the Committee from time to time;
however, the relative proportion of Awards between Restricted Stock and Stock
Appreciation Rights may be varied from Participant to Participant.

     4.2. GRANT OF RESTRICTED STOCK AWARDS. Restricted Stock Awards that are
granted under this Plan shall be governed by the 2004 LTIP, and in particular
Article 10 of the 2004 LTIP. The terms and conditions of Restricted Stock Awards
under this Plan shall be determined by the Committee at the time of the grant of
the Award and shall be reflected in an Award Certificate. It is generally
intended that Restricted Stock Awards under this Plan shall vest one-third on
the first anniversary of the date the Award was granted, one-third on the second
anniversary of the date the Award was granted, and the remainder on the third
anniversary of the date the Award was granted. Notwithstanding the foregoing,
(i) a Participant shall become fully vested in all of his Restricted Stock
Awards as of the date the Company undergoes a Change in Control, and (ii) if a
Participant Retires, becomes Disabled, or dies, then as of the date of such
event the Participant shall vest pro rata in each Award based on a fraction, the
numerator of which is the number of completed calendar months from the date
specified in the Award (which generally shall be January 1 of the calendar year
in which the Award was granted) to the date of the Participant’s Retirement,
Disability, or death, and the denominator of which is thirty-six (36).

     4.3 GRANT OF STOCK APPRECIATION RIGHTS. Stock Appreciation Rights that are
granted under this Plan shall be governed by the 2004 LTIP, and in particular
Article 8 of the 2004 LTIP. The terms and conditions of Stock Appreciation
Rights under this Plan shall be determined by the Committee at the time of the
grant of the Award and shall be reflected in an Award Certificate.

-2-



--------------------------------------------------------------------------------



 



ARTICLE 5
VESTING AND EXERCISE OF STOCK APPRECIATION RIGHTS

     5.1. VESTING OF STOCK APPRECIATION RIGHTS. Each Stock Appreciation Rights
Award shall vest as of December 31 of the second calendar year following the
calendar year in which the Award was granted, provided that the Participant must
be actively employed by the Company or an Affiliate as of such date for vesting
to occur. Notwithstanding the foregoing, (i) a Participant shall become fully
vested in all of the granted Stock Appreciation Rights as of the date the
Company undergoes a Change in Control, and (ii) if a Participant Retires,
becomes Disabled, or dies, then as of the date of such event the Participant
shall vest pro rata in each Award based on a fraction, the numerator of which is
the number of completed calendar months from the date specified in the Award
(which generally shall be January 1 of the calendar year in which the Award was
granted) to the date of the Participant’s Retirement, Disability, or death, and
the denominator of which is thirty-six (36).

     5.2 DISCRETIONARY EXERCISE OF STOCK APPRECIATION RIGHTS. Subject to any
applicable securities law restrictions, a Participant may exercise any vested
Stock Appreciation Right as of any business day.

     5.3 MANDATORY EXERCISE OF STOCK APPRECIATION RIGHTS. Any unexercised Stock
Appreciation Rights that have become vested shall be automatically exercised,
without election by the Participant, on the earliest of (i) the fifth
anniversary of the date the Award was granted; (ii) the second anniversary of
the date of the Participant’s Retirement, Disability, or death, (iii) the date
the Company undergoes a Change in Control; or (iv) ninety (90) days following
the Participant’s termination of employment with the Company and its Affiliates.

     5.4 RIGHT TO PAYMENT. Upon the exercise of a Stock Appreciation Right, the
Participant to whom it is granted has the right to receive the excess, if any,
of:

(i) The Fair Market Value of one Share on the date of exercise, minus

(ii) The grant price of the Stock Appreciation Right as determined by the
Committee, which shall not be less than the Fair Market Value of one Share on
the Grant Date.

Upon exercise, the value of all Appreciation Incentive Rights shall be paid as
described in Section 5.5.

     5.5 FORM OF PAYMENT OF STOCK APPRECIATION RIGHTS The aggregate value
determined under Section 5.4, shall be paid solely in Shares of Company Stock;
provided, however, that partial shares shall be paid in cash unless it is
determined that this could negate the Company’s intent with respect to the tax
and accounting treatment of the Plan. Subject to the preceding sentence, the
number of Shares to be delivered shall be determined by dividing the aggregate
value determined under Section 5.4 by the Fair Market Value of one Share on the
date of exercise, net of any taxes required to be withheld by the Company with
respect to such Award.

-3-



--------------------------------------------------------------------------------



 



ARTICLE 6
CANCELLATION OF CERTAIN APPRECIATION RIGHTS AND GRANT OF
REPLACEMENT RIGHTS AS OF JUNE 30, 2005

     6.1 CANCELLATION OF ASSURANT, INC. APPRECIATION INCENTIVE RIGHTS AND
BUSINESS UNIT APPRECIATION INCENTIVE RIGHTS. Effective as of 12:01 am on
June 30, 2005, all Assurant, Inc. Appreciation Incentive Rights and all Business
Unit Appreciation Incentive Rights, whether or not vested, that (i) were issued
under the Assurant Appreciation Incentive Rights Plan, as amended and restated
effective January 1, 2004 (the “AAIR Plan”); and (ii) have not been exercised by
midnight on June 29, 2005, shall be cancelled.

     6.2 GRANT OF REPLACEMENT RIGHTS WITH RESPECT TO CANCELLED ASSURANT, INC.
APPRECIATION INCENTIVE RIGHTS. Immediately following the cancellation of
Assurant, Inc. Appreciation Incentive Rights described in Section 6.1, there
shall be granted under this Plan to each Participant with Rights that were
cancelled, whether or not vested, a number of Stock Appreciation Rights with
respect to Company Stock (referred to herein as “Replacement Rights”) that is
equal to the number of cancelled Assurant, Inc. Appreciation Incentive Rights.
Each Replacement Right that is granted with respect to a cancelled vested Right
shall be vested immediately; and each Replacement Right that is granted with
respect to a cancelled non-vested Right shall become vested on the vesting date
for the corresponding cancelled Right. Each Replacement Right shall become
exercisable on the date the Replacement Right becomes vested, and shall remain
exercisable for the remaining term of the corresponding cancelled right
described in Section 6.1.

     6.3 GRANT OF REPLACEMENT RIGHTS WITH RESPECT TO CANCELLED BUSINESS UNIT
APPRECIATION INCENTIVE RIGHTS. Immediately following the cancellation of
Business Unit Appreciation Incentive Rights described in Section 6.1, there
shall be granted under this Plan to each Participant with Rights that were
cancelled, whether or not vested, a number of Replacement Rights with respect to
Company Stock determined as follows:

      (i) For all Business Unit Appreciation Incentive Rights that were granted
in a given year, the Committee shall determine the ratio of the strike price of
the cancelled Business Unit Appreciation Incentive Rights to the Fair Market
Value of such cancelled Rights, as most recently determined by the Committee.
For each Replacement Right issued under this Section 6.3, the ratio of the
strike price to Fair Market Value (as of the date of grant of the Replacement
Right) shall be the same as the ratio determined under the preceding sentence.

      (ii) The Committee shall determine the aggregate spread of the cancelled
Business Unit Appreciation Incentive Rights described in clause (i).

      (iii) The number of Replacement Rights to be issued to each Participant
under this Section 6.3 shall be determined by dividing the aggregate spread
under clause (ii) by the individual spread of each Replacement Right, as
determined under clause (i).

The Committee may establish a reasonable conversion methodology where the
aggregate spread between the strike price of the cancelled Business Unit
Appreciation Incentive Rights to the Fair Market Value of such cancelled Rights
is zero or less. Each Replacement Right that is granted with respect to a
cancelled vested Right shall be vested immediately; and each Replacement Right
that is granted with respect to a

-4-



--------------------------------------------------------------------------------



 



cancelled non-vested Right shall become vested on the vesting date for the
corresponding cancelled Right. Each Replacement Right shall become exercisable
on the date the Replacement Right becomes vested and shall remain exercisable
for the remaining term of the corresponding cancelled right described in
Section 6.1.

*******************************************

     The foregoing is hereby acknowledged as being the Assurant, Inc. Long-Term
Incentive Plan as adopted by the Compensation Committee of the Board on April
___, 2005.

                  By:   _________________________                 Its: Senior
Vice President     

-5-